UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1011


JACQUELINE M. RUTHERFORD, Individually, and as Personal Representative
of the Estate of Curtis D. Rutherford, Sr., Deceased; CURTIS D. RUTHERFORD,
JR.,

                    Plaintiffs - Appellants,

             and

WILLADEAN FISCHBACH,

                    Plaintiff,

             v.

NATIONWIDE AFFINITY INSURANCE COMPANY OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:18-cv-02475-SAG)


Submitted: April 26, 2021                                       Decided: June 17, 2021


Before KING and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Joseph T. Mallon, Jr., Marshall N. Perkins, MALLON, LLC, Baltimore, Maryland, for
Appellants. Atarah J. Savage, Trial Division, NATIONWIDE MUTUAL INSURANCE
COMPANY, Linthicum Heights, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jacqueline Rutherford, individually and as personal representative of the estate of

Curtis Rutherford, Sr., and Curtis Rutherford, Jr., appeal from the district court’s order

granting summary judgment in favor of Nationwide Affinity Ins. Co. on the underlying

declaratory judgment action. The district court concluded that, under the policy’s terms of

coverage for uninsured/underinsured motorists and applicable Maryland law, Nationwide’s

liability was no more than the $100,000 per person limitation. We have reviewed the

record included on appeal, the district court’s opinion, and the parties’ briefs and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Rutherford v. Nationwide Affinity Ins. Co., No. 1:18-cv-02475-SAG (D. Md. Dec. 5, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             3